     Case 6:18-cv-00521-JDK Document 1 Filed 10/02/18 Page 1 of 12 PageID #: 1



                       IN THE UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TEXAS

TERRY HAMILTON, Individually and on                 )
Behalf of All Others Similarly Situated,            )
                                                    )   CLASS ACTION COMPLAINT
                        Plaintiff,                  )
v.                                                  )   Case No.: 6:18-cv-521
                                                    )
MCCARTHY, BURGESS & WOLFF, INC.                     )   JURY TRIAL DEMANDED
                                                    )
                                                    )
                        Defendants.                 )

                              COMPLAINT AND JURY DEMAND

        COMES NOW, Plaintiff Terry Hamilton, individually and on behalf of all others similarly

situated, by and through the undersigned counsel, and for her Complaint against McCarthy, Burgess

& Wolff, Inc. under the Fair Debt Collection Practices Act, 15 U.S.C. § 1692, et seq. (“FDCPA”),

states as follows:

                                          JURISDICTION

        1.      This court has jurisdiction of the federal claim under 15 U.S.C. § 1692k(d).

        2.      Venue is proper because the acts and transactions occurred here, Plaintiff resides here,

and Defendant transacts business here.

                                            STANDING

        3.      Plaintiff has a congressionally defined right to receive all communications from a debt

collector free from any misrepresentations and false threats.

        4.      Defendant’s collection activities violated the FDCPA.

        5.      Plaintiff has thus suffered an injury as a result of Defendant’s conduct, giving rise to

standing before this Court. Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1544 (2016), quoting Lujan v.

Defenders of Wildlife, 504 U.S. 555, 580 (1992) (Congress has the power to define injuries and

articulate chains of causation that will give rise to a case or controversy where none existed before.);



                                                   1
  Case 6:18-cv-00521-JDK Document 1 Filed 10/02/18 Page 2 of 12 PageID #: 2



Bellwood v. Dwivedi, 895 F. 2d 1521, 1526-27 (7th Cir. 1990) (“Congress can create new substantive

rights, such as a right to be free from misrepresentations, and if that right is invaded the holder of the

right can sue without running afoul of Article III, even if he incurs no other injury[.]”).

        6.       “Without the protections of the FDCPA, Congress determined, the ‘[e]xisting laws

and procedures for redressing these injuries are inadequate to protect consumers.’” Lane v. Bayview

Loan Servicing, LLC, No. 15 C 10446, 2016 WL 3671467, at *3 (N.D. Ill. July 11, 2016)(quoting 15

U.S.C. § 1692(b)). Thus, a failure to honor a consumer’s right under the FDCPA constitutes an injury

in fact for Article III standing. See id. at *3 (holding that a consumer “has alleged a sufficiently

concrete injury because he alleges that [Defendant] denied him the right to information due to him

under the FDCPA.”); see also Church v. Accretive Health, Inc., No. 15-15708, 2016 WL 3611543, at

*3 (11th Cir. July 6, 2016) (holding that consumer’s § 1692g claim was sufficiently concrete to satisfy

injury-in-fact requirement).

        7.       “[E]ven though actual monetary harm is a sufficient condition to show concrete harm,

it is not a necessary condition.” Lane, 2016 WL 3671467 at *4.


                                               PARTIES

        8.       Plaintiff, Terry Hamilton (hereafter “Ms. Hamilton”), is a natural person currently

residing in the State of Texas.

        9.       Ms. Hamilton is a “consumer” within the meaning of the Fair Debt Collection

Practices Act.

        10.      Defendant McCarthy, Burgess & Wolff, Inc. (“MBW”) is an Ohio corporation

engaged in the business of collecting debts, using mails and telephone, in this state with its principal

place of business located at 26000 Cannon Road, Cleveland, Ohio 44146.

        11.      MBW is engaged in the business of a collection agency, using the mails and telephone

to collect consumer debts originally owed to others.


                                                    2
  Case 6:18-cv-00521-JDK Document 1 Filed 10/02/18 Page 3 of 12 PageID #: 3



       12.     MBW regularly collects or attempts to collect defaulted consumer debts due or

asserted to be due another, and is a “debt collector” as defined in 15 U.S.C. § 1692a(6) of the FDCPA.

                                   FACTUAL ALLEGATIONS

       13.     Plaintiff is a natural person allegedly obligated to pay a debt asserted to be owed to a

creditor other than Defendants.

       14.     On or about October 16, 2017, Defendant sent the Plaintiff a collection letter. Said

letter is attached and fully incorporated herein as Exhibit A.

       15.     The alleged debt identified in Exhibit A was originally allegedly owed to Credit First,

N.A. – Firestone Complete Auto Care and was incurred only for personal, family or household

purposes.

       16.     Upon information and belief, Exhibit A is a form letter, generated by a computer, and

with the information specific to Plaintiff inserted by the computer.

       17.     Exhibit A states: “We would like to extend you an offer to settle your past due account

for 45.00% off the full balance, or $426.09. We request that payment of the settlement amount be

made on or before October 31, 2017.”

       18.     The letter, represented as Exhibit A, seeks to collect a debt.

       19.     On or around November 20, 2017, MBW sent another collection letter. Said letter is

attached and fully incorporated herein as Exhibit B.

       20.     The alleged debt identified in Exhibit B was the same debt originally allegedly owed

to Credit First, N.A. – Firestone Complete Auto Care and was incurred only for personal, family or

household purposes.

       21.     Upon information and belief, Exhibit B is a form letter, generated by a computer, and

with the information specified to Plaintiff inserted by the computer.




                                                   3
  Case 6:18-cv-00521-JDK Document 1 Filed 10/02/18 Page 4 of 12 PageID #: 4



        22.     Exhibit B contains the following, “We would like to extend you an offer to settle your

past due account for 45.00% off the full balance, or $426.09. We request that payment of the

settlement amount be made on or before November 30, 2017.”

        23.     The letter, represented as Exhibit B, seeks to collect a debt.

        24.     The two letters, although attempting to appear as special offers, offer the exact same

deal.

        25.     Defendant purports the offer as a special opportunity, only offered for this one period

of time, on this one offer. This language implies a sense of finality and urgency of the offer.

        26.     Offering the same exact deal twice and implying both times that the offer will not be

extended again attempts to make these offers appear as though it will be exclusive and unrivaled by

any other offer.

        27.     Defendant markets the settlement in a way suggests that the offer is uniquely superior

to any other offer, even though it is identical to previous offers.

        28.     This language would lead the least sophisticated consumer to believe that these were

one-time-only offers. In actuality, Defendant’s offer was in no way a time sensitive opportunity.

        29.     Upon information and belief, the Defendant makes these special “settlement

amounts” in an attempt to coerce Plaintiff into making a payment on the alleged debt.

        30.     Defendant’s statements were false and misleading. See Goswami v. American

Collections Enterprise, Inc. 377 F.3d 488, 495 (5th Cir. 2004). (Where a settlement collection letter

appeared to be a one-time, take-it-or-leave-it offer, its obvious purpose was to push the plaintiff to

make a rapid payment to take advantage of the purported limited time offer, and was therefore false

and misleading.)




                                                    4
  Case 6:18-cv-00521-JDK Document 1 Filed 10/02/18 Page 5 of 12 PageID #: 5



          31.    Upon information and belief, Defendant made these offers in an attempt to pressure

and manipulate consumers to make payments in which they may not otherwise have been able to

afford.

          32.    Upon information and belief, sending the same generic, repeatable offers to all

consumers was a tactic to lure unsophisticated consumers, like Plaintiff, to believe they were getting a

one-time offer that they must imminently take advantage of, or lose the opportunity to settle. See

Gully v. Van Ru Credit Corporation, 381 F.Supp.2d 766 (N.D. Ill.2005) (It is not proper to include

any language that an unsophisticated debtor could interpret as a one-time-only offer. A letter need not

include the words “one-time offer” in order to give an unsophisticated debtor the impression that he

will not have another opportunity to make a payment.).

          33.    Defendants’ language reads like an infomercial, attempting to pressure Plaintiff to take

advantage of a settlement offer, as if it is the only time it will be offered.

          34.    The letters, represented in Exhibits A and B would not have been sent to Plaintiff

for any purpose other than debt collection.

          35.    Plaintiff suffered injury-in-fact by being subjected to unfair and abusive practices of

the Defendant.

          36.    Plaintiff suffered actual harm by being the target of the Defendants’ misleading debt

collection communications.

          37.    Defendants violated the Plaintiff’s right not to be the target of misleading debt

collection communications.

          38.    Defendant used materially false, deceptive, misleading representations and means in

its attempted collection of Plaintiff’s alleged debt.

          39.    Defendant’s communications were designed to cause the debtor to suffer a harmful

disadvantage in charting a course of action in response to the Defendant’s collection efforts.



                                                        5
  Case 6:18-cv-00521-JDK Document 1 Filed 10/02/18 Page 6 of 12 PageID #: 6



        40.     The FDCPA ensures that consumers are fully and truthfully apprised of the facts and

of their rights. The act enables them to understand, make informed decisions about, and participate

fully and meaningfully in the debt collection process. The purpose of the FDCPA is to provide

information that helps consumers to choose intelligently. The Defendant’s false representations

misled the Plaintiff in a manner that deprived her of her right to enjoy these benefits; these materially

misleading statements trigger liability under section 1692e of the Act.

        41.     These deceptive communications additionally violated the FDCPA since they frustrate

the consumer’s ability to intelligently choose his or her response.

        42.     Plaintiff seeks to end these violations of the FDCPA. Plaintiff has suffered damages

including but not limited to, fear, stress, mental anguish, emotional stress and acute embarrassment.

Plaintiff and putative class members are entitled to preliminary and permanent injunctive relief,

including declaratory relief and damages.

        43.     All of Defendant’s actions complained of herein occurred within one year of the date

of this Complaint.

        44.     Defendant’s conduct has caused Plaintiff to suffer damages including, but not limited

to, the loss of time incurred by Plaintiff as well as attorneys’ fees paid for advice regarding his situation.

        45.     Congress has found that “[a]busive debt collection practices contribute to the number

of personal bankruptcies, to marital instability, to the loss of jobs, and to invasions of individual

privacy.” 15 U.S.C. § 1692(a).

        46.     Here, Plaintiff has suffered an injury-in-fact in at least one of the manners

contemplated by Congress when it passed the FDCPA because of Defendant’s conduct.

        47.     Plaintiff’s injury-in-fact is fairly traceable to the challenged representations of

Defendant.

        48.     Plaintiff’s injury-in-fact is likely to be redressed by a favorable decision in this Court.



                                                      6
  Case 6:18-cv-00521-JDK Document 1 Filed 10/02/18 Page 7 of 12 PageID #: 7



        49.     Defendant’s collection communications are to be interpreted under the “least

sophisticated consumer” standard. See, Goswami v. Am. Collections Enter., Inc., 377 F.3d 488, 495

(5th Cir. 2004); Taylor v. Perrin, Landry, deLaunay & Durand, 103 F.3d 1232, 1236 (5th Cir.1997)

(When deciding whether a debt collection letter violates the FDCPA, this court “must evaluate any

potential deception in the letter under an unsophisticated or least sophisticated consumer standard.)

See Also, Goswami, 377 F.3d at 495. (We must “assume that the plaintiff-debtor is neither shrewd

nor experienced in dealing with creditors.”)

                                      CLASS ALLEGATIONS

        50.     This action is brought as a class action. Plaintiff brings this action on behalf of herself

and on behalf of all other persons similarly situated pursuant to Rule 23 of the Federal Rules of Civil

Procedure.

        51.     The identities of all class members are readily ascertainable from the records of MBW

and those business and governmental entities on whose behalf it attempts to collect debts.

        52.     Excluded from the Plaintiff's Class is MBW, and all officers, members, partners,

managers, directors, and employees of MBW and all of their respective immediate families, and legal

counsel for all parties to this action and all members of their immediate families.

        53.     There are questions of law and fact common to the Plaintiff's Class, which common

issues predominate over any issues involving only individual class members. The principal issues are

whether MBW’s communications with the Plaintiff, such as the above stated claims, violate provisions

of the Fair Debt Collection Practices Act.

        54.     The Plaintiff's claims are typical of the class members, as all are based upon the same

facts and legal theories.

        55.     The Plaintiff will fairly and adequately protect the interests of the Plaintiff's Class

defined in this complaint. The Plaintiff has retained counsel with experience in handling consumer



                                                    7
  Case 6:18-cv-00521-JDK Document 1 Filed 10/02/18 Page 8 of 12 PageID #: 8



lawsuits, complex legal issues, and class actions, and neither the Plaintiff nor his attorneys have any

interests, which might cause them not to vigorously pursue this action.

       56.     This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a well-

defined community interest in the litigation:

                   a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

                       that the Plaintiff's Class defined above is so numerous that joinder of all

                       members would be impractical.

                   b. Common Questions Predominate: Common questions of law and fact exist

                       as to all members of the Plaintiff's Class and those questions predominate over

                       any questions or issues involving only individual class members. The principal

                       issues are whether MBW’s communications with the Plaintiff, such as the

                       above stated claims, violate provisions of the Fair Debt Collection Practices

                       Act.

                   c. Typicality: The Plaintiff's claims are typical of the claims of the class

                       members. Plaintiff and all members of the Plaintiff's Class defined in this

                       complaint have claims arising out of the Defendant’s common uniform course

                       of conduct complained of herein.

                   d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

                       class members insofar as Plaintiff has no interests that are adverse to the absent

                       class members. The Plaintiff is committed to vigorously litigating this matter.

                       Plaintiff has also retained counsel experienced in handling consumer lawsuits,

                       complex legal issues, and class actions. Neither the Plaintiff nor her counsel

                       have any interests, which might cause them not to vigorously pursue the



                                                   8
  Case 6:18-cv-00521-JDK Document 1 Filed 10/02/18 Page 9 of 12 PageID #: 9



                       instant class action lawsuit.

                   e. Superiority: A class action is superior to the other available means for the fair

                       and efficient adjudication of this controversy because individual joinder of all

                       members would be impracticable. Class action treatment will permit a large

                       number of similarly situated persons to prosecute their common claims in a

                       single forum efficiently and without unnecessary duplication of effort and

                       expense that individual actions would engender. Certification of a class under

                       Rule 23(b)(l)(A) of the Federal Rules of Civil Procedure is appropriate because

                       adjudications with respect to individual members create a risk of inconsistent

                       or varying adjudication which could establish incompatible standards of

                       conduct for Defendant who, upon information and belief, collects debts

                       throughout the United States of America.

       57.     Certification of a class under Rule 23(b)(2) of the Federal Rules of Civil Procedure is

also appropriate in that a determination that the above stated claims, violate provisions of the Fair

Debt Collection Practices Act, and is tantamount to declaratory relief and any monetary relief under

the FDCPA would be merely incidental to that determination.

       58.     Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure is

also appropriate in that the questions of law and fact common to members of the Plaintiff's Class

predominate over any questions affecting an individual member, and a class action is superior to other

available methods for the fair and efficient adjudication of the controversy.

       59.     Further, MBW has acted, or failed to act, on grounds generally applicable to the Rule

(b)(l)(A) and (b)(2) Class, thereby making appropriate final injunctive relief with respect to the Class

as a whole.

       60.     Depending on the outcome of further investigation and discovery, Plaintiff may, at the



                                                   9
 Case 6:18-cv-00521-JDK Document 1 Filed 10/02/18 Page 10 of 12 PageID #: 10



time of class certification motion, seek to certify one or more classes only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).

          61.   This cause of action is brought on behalf of Plaintiff and the members of a class.

          62.   The class consists of all persons whom Defendant’s records reflect resided in the State

of Texas and who were sent a collection letter in substantially the same form letter as the letters sent

to the Plaintiff on or about October 16, 2017 (Exhibit A), and on or about November 20,

2017(Exhibit B); and (a) the collection letter was sent to a consumer seeking to collect a debt for

personal, family or household purposes; and (b) the collection letter was sent from one year before

the date of this Complaint to the present; and (c) the collection letter was not returned by the postal

service as undelivered; and (d) the Plaintiff asserts that the letter contained violations of 15 U.S.C. §§

1692e, 1692d, and 1692f for false representation of the character, amount, or legal status of the alleged

debt and harassment or abuse, false or misleading representations, and unfair practices.


COUNT I: Violations Of § 1692e Of The FDCPA – False Representation Of The Character,
                    Amount, or Legal Status of The Alleged Debt

          63.   Plaintiff incorporates by reference all other paragraphs of this Petition as if fully stated

herein.

          64.   Section 1692e of the FDCPA prohibits a debt collector from using any false, deceptive,

or misleading representation or means in connection with the collection of any debt, including, but

not limited to, the false representation of the character, amount, or legal status of any debt. See, 15

U.S.C. § 1692e(2).

          65.   Defendant’s collection activities violate 15 U.S.C. § 1692e(5), which prohibits the

threat to take any action that cannot legally be taken or that is not intended to be taken.

          66.   Defendant used false representations or deceptive means to collect or attempt to

collect a debt or obtain information concerning the Plaintiff, in violation of 15 U.S.C. § 1692e(10).



                                                    10
 Case 6:18-cv-00521-JDK Document 1 Filed 10/02/18 Page 11 of 12 PageID #: 11



          67.    Defendant’s collection efforts only serve to confuse and mislead the consumer.

          68.    Defendant’s collection efforts were materially false, misleading, and deceptive.

          69.    Defendant’s violation of § 1692e of the FDCPA renders it liable for actual and

statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                                        PRAYER FOR RELIEF

          WHEREFORE, Plaintiff, Terry Hamilton, individually and on behalf of all others similarly

situated, prays that this Court:

          A.     Declare that Defendant’s debt collection actions violate the FDCPA;

          B.     Enter judgment in favor of Plaintiff Terry Hamilton, and all others similarly situated,

and against Defendant, for actual and statutory damages, costs, and reasonable attorneys’ fees as

provided by § 1692k(a) of the FDCPA; and

          C.     Grant other such further relief as deemed just and proper.

COUNT II: Violations Of § 1692d & 1692f Of The FDCPA – Harassment or Abuse, False or
                    Misleading Representation, & Unfair Practices

          70.    Plaintiff incorporates by reference all other paragraphs of this Petition as if fully stated

herein.

          71.    Section 1692d prohibits any debt collector from engaging in any conduct the natural

consequence of which is to harass, oppress, or abuse any person in connection with the collection of

a debt.

          72.    Defendant’s communications with Plaintiff were meant to shame, embarrass, and

harass Plaintiff by misrepresenting the alleged debts status.

          73.    Section 1692f prohibits the use of unfair and unconscionable means to collect a debt.

          74.    Defendant’s communications with Plaintiff were deceptive and misleading.

          75.    Defendant used unfair and unconscionable means to attempt to collect the alleged

debt.


                                                     11
 Case 6:18-cv-00521-JDK Document 1 Filed 10/02/18 Page 12 of 12 PageID #: 12



        76.     Defendant’s violation of § 1692d and § 1692f of the FDCPA renders it liable for actual

and statutory damages, costs, and reasonable attorneys’ fees. See, 15 U.S.C. § 1692k.

                                      PRAYER FOR RELIEF

        WHEREFORE, Plaintiff, Terry Hamilton, individually and on behalf of all others similarly

situated, prays that this Court:

        A.      Declare that Defendant’s debt collection actions violate the FDCPA;

        B.      Enter judgment in favor of Plaintiff Terry Hamilton, and all others similarly situated,

and against Defendant, for actual and statutory damages, costs, and reasonable attorneys’ fees as

provided by § 1692k(a) of the FDCPA; and

        C.      Grant other such further relief as deemed just and proper.

                                          JURY DEMAND

        77.     Plaintiff demands a trial by jury on all Counts so triable.


Dated: October 2, 2018
                                                         Respectfully Submitted,


                                                         HALVORSEN KLOTE

                                                By:     __/s/ Joel S. Halvorsen_________
                                                         Joel S. Halvorsen, #67032
                                                         680 Craig Road
                                                         Suite 104
                                                         St. Louis, MO 63141
                                                         P: (314) 451-1314
                                                         F: (314) 787-4323
                                                         joel@hklawstl.com

                                                         Attorneys for Plaintiff




                                                   12
